By the Court.—Dugro, J.
This is an appeal from a judgment entered on the verdict of a jury.
Errors of law arising on exceptions taken at the trial are therefore alone before this court for consideration.
The only exception which appears in the case is one to an order denying a motion for a new trial. Such an exception is not available for any purpose.
On trials by jury the only subjects for exceptions are rulings at the trial.
The motion for a new trial is a proceeding subsequent to the trial, and an order made on such motion is reviewable only by appeal. Boos v. World Mutual Life Ins. Co., 64 N. Y. 236; Thurber v. Harlem B. M. & F. R.R Co., 60 Ib. 326.
The judgment must therefore be affirmed.
Truax J., concurred.